DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhaskar (US Pub No 2019/0077637). Bhaskar discloses a ropeless elevator system (fig. 1) comprising:
Re claim 1, a car mover (fig. 2) that operationally engages an elevator car (12), the car mover configured to operate autonomously (the mover is attached to the car, therefore is construed autonomous) and move vertically (fig. 1 depicts a vertical range) along a hoistway lane (14), thereby moving the elevator car vertically along the hoistway lane (fig. 1), wherein: the car mover is a beam climber that includes motorized wheels (20) configured to drive against beams (16) secured in the hoistway lane to thereby move the elevator car in the hoistway lane, wherein the beam climber includes a first wheel (fig. 2: bottom left 20) of the motorized wheels that is configured to be compressed against a first web surface (fig. 2: bottom surface of left 24) of a web portion (24) of a first guide beam (fig. 2: left 16) that extends vertically within the hoistway lane (fig. 1), and a second wheel (fig. 2: top left 20) of the motorized wheels that is configured to be compressed against a second web surface (fig. 2: top surface of left 24) of the web portion of the first guide beam, whereby the first and second wheels clamp onto the web portion of the first guide beam (fig. 2); the car mover engages a top or bottom of the elevator car via a coupling device (fig. 6 shows an interface between the mover and the car, this interface is construed as a coupling device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratz (US Pat No 4,773,507) in view of Bhaskar (US Pub No 2019/0077637). Kratz discloses a ropeless elevator system (fig. 3) comprising: 
Re claim 1, a car mover (3) that operationally engages an elevator car (1 and 11; col 2 ln 52-53), the car mover configured to operate autonomously (the mover is attached to the car, therefore is construed autonomous) and move vertically (fig. 1 depicts the vertical range) along a hoistway lane (2), thereby moving the elevator car vertically along the hoistway lane, wherein the car mover engages a top or bottom of the elevator car via a coupling device (10).
Re claim 2, wherein: the car mover is connected to the elevator car via the coupling device (fig. 3), wherein the coupling device is one or more of: one or more vibration isolating pads (31); and one or more bearings.
Re claim 8, wherein: the car mover is connected to the elevator car via the coupling device (fig. 3), and a sensor (32) is connected to the coupling device.
Re claim 9, wherein: the sensor is configured to provide sensor data indicative of one or more of: a normal operating condition; an alert operating condition for the coupling device; and a distance between the car mover and the elevator car (col 4 ln 48 - col 5 ln 26 describes an alert operating condition where a distance between the mover and the car is beyond the threshold).
Re claim 10, wherein the system is configured to engage a normal brake or an emergency brake when the sensor data is indicative of the alert operating condition (col 4 ln 48 - col 5 ln 26 describe shutting off power to the drive, this is construed as an emergency brake).
Re claim 11, wherein the sensor is configured to transmit the sensor data to one or more of a controller (col 4 ln 55: safety system) and a cloud service.
Re claim 12, wherein the sensor is configured to transmit the sensor data via a wired connection or over a wireless network (col 4 ln 48 - col 5 ln 26 describe shutting off power to the power supply circuit of the drive when the sensor switch is tripped, this is indictive of a wired communication from the sensor to the controller).
Re claim 13, wherein the sensor data is indicative of a distance between the car mover and the elevator car, and the system is configured to identify an alert condition by comparing the sensor data against a threshold (col 4 ln 48 - col 5 ln 26 describes an alert operating condition where a distance between the mover and the car is beyond the threshold; the threshold is reached when 10 reaches 32).
Kratz does not disclose:
Re claim 1, the car mover is a beam climber that includes motorized wheels configured to drive against beams secured in the hoistway lane to thereby move the elevator car in the hoistway lane, wherein the beam climber includes a first wheel of the motorized wheels that is configured to be compressed against a first web surface of a web portion of a first guide beam that extends vertically within the hoistway lane, and a second wheel of the motorized wheels that is configured to be compressed against a second web surface of the web portion of the first guide beam, whereby the first and second wheels clamp onto the web portion of the first guide beam.
However, Bhaskar teaches a ropeless elevator system (fig. 1) wherein:
Re claim 1, the car mover (fig. 2) is a beam climber that includes motorized wheels (20) configured to drive against beams (16) secured in the hoistway lane to thereby move the elevator car in the hoistway lane, wherein the beam climber includes a first wheel (fig. 2: bottom left 20) of the motorized wheels that is configured to be compressed against a first web surface (fig. 2: bottom surface of left 24) of a web portion (24) of a first guide beam (fig. 2: left 16) that extends vertically within the hoistway lane (fig. 1), and a second wheel (fig. 2: top left 20) of the motorized wheels that is configured to be compressed against a second web surface (fig. 2: top surface of left 24) of the web portion of the first guide beam, whereby the first and second wheels clamp onto the web portion of the first guide beam (fig. 2).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ motorized wheels riding along a guide beam, as taught by Bhaskar, since the fixed beams would provide stability and eliminate swaying within the hoistway.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar (US Pub No 2019/0077637) in view of Muller (US Pat No 5,464,072). Bhasker discloses the system (as cited above). Bhaskar does not disclose:
Re claim 21, wherein: the coupling device includes vibration isolating pads extending vertically between a top of the car mover and a bottom of the elevator car, and the coupling device is configured to provide relative motion between the car mover and the elevator car and to transfer forces vertically between the car mover and the elevator car.
However, Muller teaches a ropeless elevator system (fig. 1):
Re claim 21, wherein: the coupling device includes vibration isolating pads (3) extending vertically between a top of the car mover and a bottom of the elevator car (fig. 1 shows 3 is mounted on top of 2 and bottom of 1), and the coupling device is configured to provide relative motion between the car mover and the elevator car and to transfer forces vertically between the car mover and the elevator car (3 is described as a damping element, therefore would absorb vibratory motion from the car mover but would also allow transfer of vertical force to move the car along the hoistway).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the coupling device to below the car, as taught by Muller, to take up less space above the car that is beneficial to hoistway with low headspace.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
A new ground of rejection is provided above in response to the claim amendments. In the Remarks, Applicant argues Kratz does not teach an autonomous car mover but rather teaches a car drive that utilizes cables to drive the car within a hoistway. Examiner respectfully disagrees. Kratz discloses the car mover 3 being attached to the car, and not rely on outside transmission means, to move the car along the hoistway. As such this is construed as an autonomous car.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654